187 F.2d 336
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.The RUSSELL MANUFACTURING CO., Inc., et al., Respondent.
No. 13104.
United States Court of Appeals Fifth Circuit.
May 10, 1951.

Before HOLMES, BORAH, and RUSSELL, Circuit Judges.
PER CURIAM.


1
In view of the Supreme Court's recent pronouncement of the scope of our appellate review in Universal Camera Corporation v. National Labor Relations Board, 71 S.Ct. 456, decided February 26, 1951, the petition for rehearing is hereby granted only with reference to that part of the Board's order which was held to be enforceable.  Such rehearing as is granted will be upon briefs only, as we do not deem further oral argument necessary.  The petitioner is granted 30 days in which to file its additional brief, and the respondents will be allowed, to file their brief, 15 days from the date that they receive petitioner's brief.